
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.9



UNITEDGLOBALCOM, INC.

2003 EQUITY INCENTIVE PLAN

(effective September 1, 2003)


--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I—INTRODUCTION   1 1.1   Establishment   1 1.2   Purposes   1
ARTICLE II—DEFINITIONS
 
1 2.1   Definitions   1 2.2   Gender and Number   4
ARTICLE III—PLAN ADMINISTRATION
 
4 3.1   General   4 3.2   Delegation by Committee   4 3.3   Grants to
Non-Employee Directors   4
ARTICLE IV—STOCK SUBJECT TO THE PLAN
 
5 4.1   Number of Shares   5 4.2   Other Shares of Stock   5 4.3   Adjustments
for Stock Split, Stock Dividend, Etc.   5 4.4   Other Distributions and Changes
in the Stock.   6 4.5   General Adjustment Rules   6 4.6   Determination by the
Committee, Etc.   6
ARTICLE V—CORPORATE REORGANIZATION; CHANGE IN CONTROL
 
6 5.1   Change in Control.   6 5.2   Reorganization   8 5.3   Required Notice  
8 5.4   Acceleration of Exercisability   9
ARTICLE VI—PARTICIPATION
 
9 6.1   Eligible Employees; Eligible Consultants   9 6.2   Non-Employee
Directors   9
ARTICLE VII—OPTIONS
 
9 7.1   Grant of Options   9 7.2   Stock Option Certificates   10 7.3  
Restrictions on Incentive Options.   13 7.4   Stockholder Privileges   13
ARTICLE VIII—RESTRICTED STOCK AWARDS
 
13 8.1   Grant   13 8.2   Issuance of Restricted Stock at Beginning of the
Restriction Period   14 8.3   Restrictions   14 8.4   Issuance of Stock at End
of the Restriction Period   14 8.5   Completion of Restriction Period.   14
ARTICLE IX—STOCK UNITS
 
15 9.1   Grant   15 9.2   Rules   15
ARTICLE X—STOCK APPRECIATION RIGHTS
 
16 10.1   Persons Eligible   16 10.2   Terms of Grant   16 10.3   Exercise   16
         


i

--------------------------------------------------------------------------------

10.4   Number of Shares or Amount of Cash   17 10.5   Effect of Exercise   17
10.6   Termination of Services   17
ARTICLE XI—STOCK BONUSES
 
17
ARTICLE XII—OTHER COMMON STOCK GRANTS
 
17
ARTICLE XIII—RIGHTS OF PARTICIPANTS
 
17 13.1   Service   17 13.2   Nontransferability   17 13.3   No Plan Funding  
18
ARTICLE XIV—GENERAL RESTRICTIONS
 
18 14.1   Investment Representations   18 14.2   Compliance with Securities Laws
  18 14.3   Changes in Accounting Rules   18 14.4   Award Certificate   18
ARTICLE XV—OTHER EMPLOYEE BENEFITS
 
18
ARTICLE XVI—PLAN AMENDMENT, MODIFICATION AND TERMINATION
 
19 16.1   Amendment and Termination   19
ARTICLE XVII—WITHHOLDING
 
19 17.1   Withholding Requirement   19 17.2   Withholding With Stock   19
ARTICLE XVIII—REQUIREMENTS OF LAW
 
20 18.1   Requirements of Law   20 18.2   Federal Securities Law Requirements  
20 18.3   Governing Law   20
ARTICLE XIX—MISCELLANEOUS
 
20 19.1   Expiration   20 19.2   Amendments, Etc.   20 19.3   Treatment of
Proceeds   20 19.4   Section Headings   20 19.5   Severability   20 19.6  
Gender and Number   20 19.7   Company's Rights   20
ARTICLE XX—DURATION OF THE PLAN
 
20

ii

--------------------------------------------------------------------------------




UNITEDGLOBALCOM, INC.

EQUITY INCENTIVE PLAN



ARTICLE I—
INTRODUCTION


        1.1    Establishment    UnitedGlobalCom, Inc., a Delaware corporation
("UnitedGlobalCom"), hereby establishes the UnitedGlobalCom, Inc. Equity
Incentive Plan (the "Plan") effective September 1, 2003, for certain employees
of the Company (as defined in subsection 2.1(i)), certain consultants to the
Company and Non-Employee Directors (as defined in subsection 2.1(r)) of the
Company. The Plan permits the grant of incentive stock options within the
meaning of section 422 of the Internal Revenue Code of 1986, as amended,
non-qualified stock options, restricted stock awards, stock appreciation rights,
stock bonuses, stock units and other stock grants to certain employees of the
Company, and permits the grant of non-qualified stock options to certain
consultants to the Company and to Non-Employee Directors of the Company.

        1.2    Purposes.    The purposes of the Plan are to provide those who
are selected for participation in the Plan with added incentives to continue in
the long-term service of the Company and to create in such persons a more direct
interest in the future success of the operations of the Company by relating
incentive compensation to increases in stockholder value, so that the income of
those participating in the Plan is more closely aligned with the income of the
Company's stockholders. The Plan is also designed to provide a financial
incentive that will help the Company attract, retain and motivate the most
qualified employees, consultants and Non-Employee Directors.


ARTICLE II—
DEFINITIONS


        2.1    Definitions.    The following terms shall have the meanings set
forth below:

        (a)   "Affiliated Corporation" means any corporation or other entity
that is affiliated with UnitedGlobalCom through stock ownership or otherwise and
is designated as an "Affiliated Corporation" by the Board, provided, however,
that for purposes of Incentive Options granted pursuant to the Plan, an
"Affiliated Corporation" means any parent or subsidiary of UnitedGlobalCom as
defined in section 424 (c) or (f) of the Code.

        (b)   "Award" means an Option, an award of Restricted Stock, a Stock
Appreciation Right, a Stock Unit, grants of Stock pursuant to Article XI or
other issuances of Stock hereunder.

        (c)   "Award Certificate" means an agreement or certificate evidencing
an Award or Awards, as any such agreement or certificate may amended from time
to time, as approved by the Committee.

        (d)   "Board" means the Board of Directors of UnitedGlobalCom.

        (e)   "Class A Stock" means the Class A common stock, $0.01 par value of
UnitedGlobalCom.

        (f)    "Class B Stock" means the Class B common stock, $0.01 par value
of UnitedGlobalCom.

        (g)   "Code" means the Internal Revenue Code of 1986, as it may be
amended from time to time.

        (h)   "Committee" means a committee consisting of members of the Board
who are empowered hereunder to take actions in the administration of the Plan.
The Committee shall be so constituted at all times as to permit the Plan to
comply with the requirements of section 162(m) of the Code. Except as provided
in Section 3.2, the Committee shall select Participants from Eligible Employees

1

--------------------------------------------------------------------------------




and Eligible Consultants of the Company and shall determine the awards to be
made pursuant to the Plan and the terms and conditions thereof.

        (i)    "Company" means UnitedGlobalCom and the Affiliated Corporations.

        (j)    "Disabled" or "Disability" shall have the meaning given to such
terms in section 22(e)(3) of the Code.

        (k)   "Dividend Equivalents" means, with respect to Stock to be issued
pursuant to a Restricted Stock Award at the end of the Restriction Period, to
the extent specified by the Committee only, an amount equal to all dividends and
other distributions (or the economic equivalent thereof) which are payable to
stockholders of record during the Restriction Period on a like number and kind
of shares of Stock.

        (l)    "Domestic Relations Order" means a domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act,
or the rules thereunder.

        (m)  "Effective Date" means September 1, 2003.

        (n)   "Eligible Consultants" means those consultants to the Company who
are determined, by the Committee, to be individuals whose services are important
to the Company and who are eligible to receive Awards, other than Incentive
Options, under the Plan.

        (o)   "Eligible Employees" means those employees (including, without
limitation, officers and directors who are also employees) of the Company or any
Affiliated Corporation, who are determined by the Committee to be eligible to
receive the grant of Awards under this Plan. For purposes of the Plan, an
employee is any individual who provides services to the Company or any
subsidiary or division thereof as a common law employee. An Eligible Employee
shall not include any individual who provides services to the Company or any
subsidiary or division thereof under an agreement, contract, or any other
arrangement pursuant to which the individual is initially classified as an
independent contractor, even if the individual is subsequently reclassified as a
common law employee as a result of a final decree of a court of competent
jurisdiction or the settlement of an administrative or judicial proceeding.
Leased employees within the meaning of section 414(n) of the Code shall not be
treated as Eligible Employees under this Plan.

        (p)   "Fair Market Value" of a share of Class A Stock or Class B Stock
on any day means the last sale price (or, if no last sale price is reported, the
average of the high bid and low asking price) for a share of Class A Stock or
Class B Stock, as applicable, on such day (or, if such day is not a trading day,
on the next preceding trading day) as reported on the consolidated transaction
reporting system for the principal national securities exchange on which shares
of Class A Stock or Class B Stock, if applicable, are listed on such day or if
such Shares are not then listed on a national securities exchange, then as
reported on Nasdaq or, if such Shares are not then listed or quoted on Nasdaq,
then as quoted by the National Quotation Bureau Incorporated. If for any day the
Fair Market Value of a share of Class A Stock or Class B Stock, if applicable,
is not determinable by any of the foregoing means, then the Fair Market Value
for such day shall be determined in good faith by the Committee on the basis of
such quotations and other considerations as the Committee deems appropriate. If
the Class B Stock is not listed or reported on any securities exchange or
national market system, the Fair Market Value of the Class B Stock for purposes
of the grant of Options under the Plan shall be equal to the Fair Market Value
of the Class A Stock.

2

--------------------------------------------------------------------------------




        (q)   "Incentive Option" means an Option designated as such and granted
in accordance with section 422 of the Code.

        (r)   "Non-Employee Director" means a member of the Board who is not an
employee (as defined in the second sentence of subsection 2.1(l) above) of the
Company.

        (s)   "Non-Qualified Option" means any Option other than an Incentive
Option.

        (t)    "Option" means a right to purchase Stock at a stated or formula
price for a specified period of time pursuant to Article VII of this Plan.
Options granted under the Plan shall be either Incentive Options or
Non-Qualified Options.

        (u)   "Option Certificate" shall have the meaning given to such term in
Section 7.2 hereof.

        (v)   "Option Holder" means a Participant who has been granted one or
more Options under the Plan.

        (w)  "Option Price" means the price at which each Share of Stock subject
to an Option may be purchased, determined in accordance with subsection 7.2(b).

        (x)   "Participant" means an Eligible Employee or Eligible Consultant
designated by the Committee from time to time during the term of the Plan to
receive one or more of the Awards provided under the Plan or a Non-Employee
Director who has been granted an Option.

        (y)   "Restricted Stock" means shares of Stock or the right to receive
shares of Stock, as the case may be, awarded to a Participant pursuant to
Article VIII that is subject to certain restrictions imposed in accordance with
the provisions of such Article.

        (z)   "Restriction Period" means a period of time beginning on the date
of each Restricted Stock Award and ending on the Vesting Date with respect to
such Award.

        (aa) "Share" means a share of Stock.

        (bb) "Stock" means the Class A Stock and the Class B Stock.

        (cc) "Stock Appreciation Right" means the right, granted by the
Committee pursuant to the Plan, to receive a payment equal to the increase in
the Fair Market Value of a Share of Stock subsequent to the grant of such Award
pursuant to Article X of this Plan.

        (dd) "Stock Bonus" means either an outright grant of Stock or a grant of
Stock subject to and conditioned upon certain employment or performance related
goals pursuant to Article XI of the Plan.

        (ee) "Stock Unit" means a measurement component equal to the Fair Market
Value of one Share of Stock on the date for which a determination is made
pursuant to the provisions of Article IX of this Plan.

        (ff)  "UnitedGlobalCom" means UnitedGlobalCom, Inc., a Delaware
corporation.

        (gg) "Vesting Date," with respect to any Restricted Stock Award
hereunder, means the date on which such Restricted Stock Award ceases to be
subject to a risk of forfeiture, as designated in or determined in accordance
with the Award Certificate with respect to such Restricted Stock Award pursuant
to Article VIII. If more than one Vesting Date is designated for a Restricted
Stock Award, reference in the Plan to a Vesting Date in respect of such Award
shall be deemed to refer to each part of such Award and the Vesting Date for
such part.

3

--------------------------------------------------------------------------------




        2.2    Gender and Number    Except when otherwise indicated by the
context, the masculine gender shall also include the feminine gender, and the
definition of any term herein in the singular shall also include the plural.


ARTICLE III—
PLAN ADMINISTRATION


        3.1    General.    The Plan shall be administered by the Committee. In
accordance with the provisions of the Plan, the Committee shall, in its sole
discretion, select the Participants from among the Eligible Employees and
Eligible Consultants, determine the Awards to be made pursuant to the Plan, the
number of Stock Units, Stock Appreciation Rights or shares of Stock to be issued
thereunder and the time at which such Awards are to be made, fix the Option
Price, period and manner in which an Option becomes exercisable, establish the
duration and nature of Restricted Stock Award restrictions, establish the terms
and conditions applicable to Stock Bonuses and Stock Units, and establish such
other terms and requirements of the various compensation incentives under the
Plan as the Committee may deem necessary or desirable and consistent with the
terms of the Plan. The Committee shall determine the form or forms of the
agreements with Participants that shall evidence the particular provisions,
terms, conditions, rights and duties of the Company and the Participants with
respect to Awards granted pursuant to the Plan, which provisions need not be
identical except as may be provided herein; provided, however, that Eligible
Consultants shall not be eligible to receive Incentive Options. The Committee
may from time to time adopt such rules and regulations for carrying out the
purposes of the Plan as it may deem proper and in the best interests of the
Company. The Committee may correct any defect, supply any omission or reconcile
any inconsistency in the Plan or in any agreement entered into hereunder in the
manner and to the extent it shall deem expedient and it shall be the sole and
final judge of such expediency. No member of the Committee shall be liable for
any action or determination made in good faith. The determinations,
interpretations and other actions of the Committee pursuant to the provisions of
the Plan shall be binding and conclusive for all purposes and on all persons.

        3.2    Delegation by Committee.    The Committee may from time to time
in accordance with applicable law, delegate to specified officers of
UnitedGlobalCom, the power and authority to grant Awards under the Plan to
specified groups of Eligible Employees and Eligible Consultants, subject to such
restrictions and conditions as the Committee, in its sole discretion, may
impose. The delegation shall be as broad or as narrow as the Committee shall
determine. To the extent that the Committee has delegated the authority to
determine certain terms and conditions of an Award, all references in the Plan
to the Committee's exercise of authority in determining such terms and
conditions shall be construed to include the UnitedGlobalCom officer or officers
to whom the Committee has delegated the power and authority to make such
determination. The power and authority to grant Awards to any employee or
consultant who is covered by Section 16(b) of the Securities Exchange Act of
1934 (the "1934 Act") shall not be delegated by the Committee.

        3.3    Grants to Non-Employee Directors.    The full Board may make
grants of Non-Qualified Options to Non-Employee Directors. Wherever this Plan
provides for administration or decision making with respect to Options, the full
Board shall have such powers with respect to the grant of Non-Qualified Options
to Non-Employee Directors.

4

--------------------------------------------------------------------------------



ARTICLE IV—
STOCK SUBJECT TO THE PLAN


        4.1    Number of Shares.    The maximum aggregate number of Shares that
may be issued under the Plan at any time pursuant to Awards shall be an
aggregate of 39,000,000 Shares, which may be any combination of Class A Stock or
Class B Stock as the Committee may determine in its sole discretion, plus an
additional number of Shares, which may be any combination of Class A Stock or
Class B Stock as the Committee shall determine in its sole discretion, on
January 1 of each calendar year (beginning with calendar year 2004) during the
duration of the Plan equal to 1% of the aggregate number of shares of Class A
Stock and Class B Stock outstanding on December 31 of the immediately preceding
calendar year, provided, however, that the number of Shares of Class B Stock as
to which Awards may be granted may not exceed 3,000,000 minus the number of
Shares of Class B Stock as to which Awards have been granted under previous
option or incentive plans, unless and until a greater number of Shares of
Class B Stock may be covered by Awards consistent with the terms of the Restated
Certificate of Incorporation of UnitedGlobalCom and the Standstill Agreement,
dated as of January 30, 2002, among UnitedGlobalCom, Liberty Media Corporation,
Liberty Global, Inc. and Liberty UCOMA, LLC (the "Standstill Agreement").
Notwithstanding anything to the contrary contained herein, no Award granted
hereunder shall become void or otherwise be adversely affected solely because of
a change in the number of Shares of UnitedGlobalCom that are issued and
outstanding from time to time, provided that changes to the issued and
outstanding Shares may result in adjustments to outstanding Awards in accordance
with the provisions of this Article IV. The maximum number of Shares with
respect to which a Participant may receive Options and Stock Appreciation Rights
under the Plan in any calendar year is 5,000,000. The maximum number of Shares
as to which Incentive Options may be granted is 39,000,000. The Shares may be
either authorized and unissued Shares or previously issued Shares acquired by
UnitedGlobalCom. Such maximum numbers may be increased from time to time by
approval of the Board and by the stockholders of UnitedGlobalCom if, in the
opinion of counsel for UnitedGlobalCom, stockholder approval is required.
UnitedGlobalCom shall at all times during the term of the Plan and while any
Awards are outstanding retain as authorized and unissued Stock at least the
number of Shares from time to time required under the provisions of the Plan, or
otherwise assure itself of its ability to perform its obligations hereunder.

        4.2    Other Shares of Stock.    Any shares of Stock that are subject to
an Option that expires or for any reason is terminated unexercised and any
shares of Stock that are subject to an Award (other than an Option) and that are
forfeited shall automatically become available for use under the Plan.

        4.3    Adjustments for Stock Split, Stock Dividend, Etc.    Unless
otherwise provided by the Committee, if UnitedGlobalCom shall at any time
increase or decrease the number of its outstanding Shares or change in any way
the rights and privileges of such Shares by means of the payment of a stock
dividend or any other distribution upon such shares payable in Stock, or through
a stock split, subdivision, consolidation, combination, reclassification or
recapitalization involving the Stock, in each case, without the receipt of
consideration by the Company, then in relation to the Stock that is affected by
one or more of the above events, the numbers, rights and privileges of the
following shall be increased, decreased or changed in like manner as if they had
been issued and outstanding, fully paid and nonassessable at the time of such
occurrence: (i) the Shares as to which Awards may be granted under the Plan,
(ii) the Shares then included in each outstanding Award granted hereunder,
(iii) the maximum number of Shares available for grant to any one person in a
calendar year, (iv) the maximum number of Shares available for grant pursuant to
Incentive Options, and (v) the number of Shares subject to a delegation of
authority under Section 4.2 of this Plan.

5

--------------------------------------------------------------------------------


        4.4    Other Distributions and Changes in the Stock.    If

        (a)   UnitedGlobalCom shall at any time distribute with respect to the
Stock assets or securities of persons other than UnitedGlobalCom (excluding cash
or distributions referred to in Section 4.3), or

        (b)   UnitedGlobalCom shall at any time grant to the holders of its
Stock rights to subscribe pro rata for additional shares thereof or for any
other securities of UnitedGlobalCom, or

        (c)   there shall be any other change (except as described in
Section 4.3) in the number or kind of outstanding Shares or of any stock or
other securities into which the Stock shall be changed or for which it shall
have been exchanged,

and if the Committee shall in its sole discretion determine that the event
described in subsection (a), (b), or (c) above equitably requires, in order to
preserve the benefits intended to be made available, an adjustment in the number
or kind of Shares subject to an Option or other Award, an adjustment in the
Option Price or the taking of any other action by the Committee, including
without limitation, the setting aside of any property for delivery to the
Participant upon the exercise of an Option or the full vesting of an Award, then
such adjustments shall be made, or other action shall be taken, by the
Committee, as the Committee in its sole discretion shall deem appropriate, and
shall be effective for all purposes of the Plan and on each outstanding Option
or Award that involves the particular type of stock for which a change was
effected.

        4.5    General Adjustment Rules.    No adjustment or substitution
provided for in this Article IV shall require UnitedGlobalCom to sell a
fractional share of Stock under any Option, or otherwise issue a fractional
share of Stock, and the total substitution or adjustment with respect to each
Option and other Award shall be limited by deleting any fractional share. In the
case of any such substitution or adjustment, the aggregate Option Price for the
total number of shares of Stock then subject to an Option shall remain unchanged
but the Option Price per share under each such Option shall be equitably
adjusted by the Committee to reflect the greater or lesser number of shares of
Stock or other securities into which the Stock subject to the Option may have
been changed, and appropriate adjustments shall be made to other Awards to
reflect any such substitution or adjustment.

        4.6    Determination by the Committee, Etc.    Adjustments under this
Article IV shall be made by the Committee in its sole discretion, whose
determinations with regard thereto shall be final and binding upon all parties
thereto.


ARTICLE V—
CORPORATE REORGANIZATION; CHANGE IN CONTROL


        5.1    Change in Control.    

        (a)   If a Change in Control (as defined below) occurs under
(c)(i) below without the prior approval of at least a majority of the members of
the Board unaffiliated with such person or under (c)(ii) below, then all
outstanding Options and Stock Appreciation Rights held by Participants who are
employees or directors as of the date of the Change in Control shall become
exercisable in full, regardless of whether all conditions of exercise relating
to length of service have been satisfied, all restrictions with respect to
outstanding Restricted Stock Awards held by Participants who are employees or
directors as of the date of the Change in Control shall immediately lapse, all
outstanding Stock Units held by Participants who are employees or directors as
of the date of the Change in Control shall become vested in full, and all other
outstanding Awards held by Participants who are employees or directors as of the
date of the Change in Control shall become

6

--------------------------------------------------------------------------------

immediately exercisable or shall vest, as the case may be, without any further
action or passage of time, provided, in each case, that if a Participant's
employment or service shall terminate prior to the complete exercise of such
Award, then such Award shall be exercisable following such termination of
employment or service only to the extent provided in the applicable Award
agreement and this Plan, including, without limitation, subsection 7.2(d) and
Section 10.6.

        (b)   If a Change in Control (as defined below) occurs under
(c)(i) below with the prior approval of at least a majority of the members of
the Board unaffiliated with such person and (i) the Participant's employment or
other service with the Company is involuntarily terminated by the Company within
one year after such Change in Control (other than for "cause" as defined in
subsection 7.2(d)) or (ii) within one year following the Change in Control, the
Participant resigns as a result of being assigned duties materially different
from such Participant's duties, authority or responsibilities prior to such
Change in Control and Participant has given the Company 30 days prior written
notice with reasonable detail of the facts on which the resignation is based and
the Company had failed to remedy such circumstances within the 30 day period,
all outstanding Options and Stock Appreciation Rights held by such Participant
shall become exercisable in full, regardless of whether all conditions of
exercise relating to length of service have been satisfied, all restrictions
with respect to outstanding Restricted Stock Awards held by such Participant
shall immediately lapse, all outstanding Stock Units held by such Participant
shall become vested in full, and all other outstanding Awards held by such
Participant shall become immediately exercisable or shall vest, as the case may
be, without any further action or passage of time, provided, in each case, that
such Award shall be exercisable following such termination of employment or
service only to the extent provided in the applicable Award agreement and this
Plan, including, without limitation, subsection 7.2(d) and Section 10.6.

        (c)   "Change in Control" is deemed to have occurred if (i) a person (as
such term is used in Section 13(d) of the 1934 Act) becomes the beneficial owner
(as defined in Rule 13d-3 under the 1934 Act) of shares of UnitedGlobalCom
having more than 50% of the total number of votes that may be cast for the
election of directors of UnitedGlobalCom and after such acquisition such person
has the ability, through share ownership, contract or otherwise, to elect
persons constituting a majority of the Board; or (ii) individuals who constitute
the directors of UnitedGlobalCom at the beginning of a 24-month period (together
with any new or replacement directors as approved by a vote of at least a
majority of the members of the Board in office immediately prior to such period
and of the new and replacement director so approved) cease to constitute at
least 2/3 of all directors at any time during such period; provided, however,
any increased beneficial ownership by Liberty (as defined below) and its
affiliates or increase in the number of directors appointed or elected by
Liberty and its affiliates shall not be deemed a Change in Control for purposes
of this Plan.

        (d)   "Liberty" means Liberty Media Corporation, a Delaware corporation
and any successor (by merger, consolidation, transfer or otherwise) to all or
substantially all of its assets; provided that if a Transferee Parent (as
defined below) becomes the beneficial owner of all or substantially all of the
equity securities of UnitedGlobalCom then beneficially owned by Liberty as to
which Liberty has dispositive power, the term "Liberty" shall mean such
Transferee Parent and any successor (by merger, consolidation, transfer or
otherwise) to all or substantially all of its assets. Transferee Parent means,
in the event of any transaction or series of related transactions involving the
direct or indirect transfer (or relinquishment of control) by Liberty of a
person or persons (a "Transferred Person") that hold equity securities of
UnitedGlobalCom beneficially owned by Liberty, such Transferred Person or its
successor in such transaction or any ultimate parent entity

7

--------------------------------------------------------------------------------




(within the meaning of the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended) of such Transferred Person or its successor if immediately after
giving effect to such transaction or the last transaction in such series, voting
securities representing at least a majority of the voting power of the
outstanding voting securities of such Transferred Person, successor or ultimate
parent entity are beneficially owned by any combination of Liberty, persons who
prior to such transaction were beneficial owners of a majority of, or a majority
of the voting power of, the outstanding voting securities of Liberty (or of any
publicly traded class or series of voting securities of Liberty designed to
track the economic performance of a specified group of assets or businesses) or
persons who are Control Persons. "Control Person" for this purpose means each of
(1) the Chairman of the Board of Liberty, (2) the President of Liberty, (3) any
Executive Vice President of Liberty, (4) each of the directors of Liberty and
(5) the respective family members, estates and heirs of each of the persons
referred to in clauses (1) through (4) above and any trust or other investment
vehicle for the primary benefit of any of such persons or their respective
family members or heirs. "Family members" for this purpose means the parents,
descendants, stepchildren, step grandchildren, nieces and nephews, and spouses
of the specified person. Beneficial ownership for purposes of the foregoing
shall be determined pursuant to Rule 13d-3 and Rule 13d-5 of the 1934 Act and
any successor regulation, except that a person shall be deemed to have
beneficial ownership of all securities that such person has or acquires the
right to acquire, whether such right is exercisable immediately or after the
passage of time.

        5.2    Reorganization.    Except as provided otherwise by the Committee
at the time an Award is granted, if one of the following events has occurred and
if the notice required by Section 5.3 shall have first been given, the Plan and
all Options then outstanding hereunder shall automatically terminate and be of
no further force and effect whatsoever, and other Awards then outstanding shall
be treated as described in Sections 5.3 and 5.4, without the necessity for any
additional notice or other action by the Board, the Committee or
UnitedGlobalCom: (a) the merger or consolidation of UnitedGlobalCom with or into
another corporation (other than a consolidation or merger in which
UnitedGlobalCom is the continuing corporation and which does not result in any
reclassification or change of outstanding shares of stock); or (b) the sale or
conveyance of the property of UnitedGlobalCom as an entirety or substantially as
an entirety (other than a sale or conveyance in which UnitedGlobalCom continues
as holding company of an entity or entities that conduct the business or
business formerly conducted by UnitedGlobalCom); or (c) the dissolution or
liquidation of UnitedGlobalCom.

        5.3    Required Notice.    At least 15 days' prior written notice of any
event described in Section 5.2 shall be given by UnitedGlobalCom to each Option
Holder and Participant, unless (a) in the case of the events described in
clauses (a) or (b) of Section 5.2, UnitedGlobalCom, or the successor or
purchaser, as the case may be, shall make adequate provision for the assumption
of the outstanding Options or the substitution of new options for the
outstanding Options on terms comparable to the outstanding Options, except that
the Option Holder shall have the right thereafter to purchase the kind and
amount of securities or property or cash receivable upon such merger,
consolidation, sale or conveyance by a holder of the number of Shares that would
have been receivable upon exercise of the Option immediately prior to such
merger, consolidation, sale or conveyance (assuming such holder of Stock failed
to exercise any rights of election and received per share the kind and amount
received per share by a majority of the non-electing shares), or
(b) UnitedGlobalCom, or the successor or purchaser, as the case may be, shall
make adequate provision for the adjustment of outstanding Awards (other than
Options) so that such Awards shall entitle the Participant to receive the kind
and amount of securities or property or cash receivable upon such merger,
consolidation, other reorganization, sale or conveyance by a holder of the
number of Shares that would have been receivable with respect to such Award
immediately prior to such merger, consolidation, other reorganization, sale or
conveyance

8

--------------------------------------------------------------------------------



(assuming such holder of Stock failed to exercise any rights of election and
received per share the kind and amount received per share by a majority of the
non-electing shares). The provisions of this Article V shall similarly apply to
successive mergers, consolidations, sales or conveyances. Such notice shall be
deemed to have been given when delivered personally to a Participant by
registered or certified mail, postage prepaid, at such Participant's address
last known to the Company.

        5.4    Acceleration of Exercisability.    Participants notified in
accordance with Section 5.3 may exercise their Options at any time before the
occurrence of the event requiring the giving of notice (but subject to
occurrence of such event), regardless of whether all conditions of exercise
relating to length of service, attainment of financial performance goals or
otherwise have been satisfied. Upon the giving of notice in accordance with
Section 5.3, all restrictions with respect to Restricted Stock and other Awards
shall lapse immediately, all Stock Units shall become payable immediately, and
all Stock Appreciation Rights shall become exercisable. Any Options, Stock
Appreciation Rights or Stock Units or other Awards that are not assumed or
substituted under clauses (a) or (b) of Section 5.3 that have not been exercised
prior to the event described in Section 5.2 shall automatically terminate upon
the occurrence of such event.


ARTICLE VI—
PARTICIPATION


        6.1    Eligible Employees; Eligible Consultants.    Participants in the
Plan shall be those Eligible Employees and Eligible Consultants selected by the
Committee to receive Awards under the Plan. Participants may be granted from
time to time one or more Awards; provided, however, that the grant of each such
Award shall be separately approved by the Committee and receipt of one such
Award shall not result in automatic receipt of any other Award. Upon
determination by the Committee that an Award is to be granted to a Participant,
written notice shall be given to such person, specifying the terms, conditions,
rights and duties related thereto, including whether the Shares subject to an
Award are Class A Stock or Class B Stock. Each Participant shall, if required by
the Committee, enter into an agreement with UnitedGlobalCom, in such form as the
Committee shall determine and which is consistent with the provisions of the
Plan, specifying such terms, conditions, rights and duties. Awards shall be
deemed to be granted as of the date specified in the grant resolution of the
Committee. In the event of any inconsistency between the provisions of the Plan
and any such agreement entered into hereunder, the provisions of the Plan shall
govern.

        6.2    Non-Employee Directors.    The Committee may, from time to time,
grant Non-Qualified Options to one or more Non-Employee Directors, who shall be
Participants in the Plan. Each Option shall include the terms and conditions
that are determined by the Committee and that are consistent with the terms of
the Plan, and shall specify whether the Shares subject to such Option are
Class A Stock or Class B Stock. Each Participant shall, if required by the
Committee, enter into an agreement with UnitedGlobalCom, in such form as the
Committee shall determine and that is consistent with the terms of the Plan,
specifying the terms and conditions of the Option and the rights and duties of
the Participant. An Option shall be deemed granted as of the date specified in
the grant resolution of the Committee. In the event of any inconsistency between
the provisions of the Plan and any such agreement entered into hereunder, the
provisions of the Plan shall govern.


ARTICLE VII—
OPTIONS


        7.1    Grant of Options.    Coincident with or following designation for
participation in the Plan, a Participant may be granted one or more Options. The
Committee in its sole discretion shall designate whether an Option is an
Incentive Option or a Non-Qualified Option; provided, however, that only
Non-Qualified Options may be granted to Eligible Consultants and Non-Employee
Directors. The Committee may grant both an Incentive Option and a Non-Qualified
Option to an Eligible Employee

9

--------------------------------------------------------------------------------

at the same time or at different times. Incentive Options and Non-Qualified
Options, whether granted at the same time or at different times, shall be deemed
to have been awarded in separate grants and shall be clearly identified, and in
no event shall the exercise of one Option affect the right to exercise any other
Option or affect the number of shares for which any other Option may be
exercised. An Option shall be considered as having been granted on the date
specified in the grant resolution of the Committee.

        7.2    Stock Option Certificates.    Each Option granted under the Plan
shall be evidenced by an Award Certificate (an "Option Certificate"), as any
such Option Certificate may be supplemented or amended from time to time. An
Option Certificate shall be issued by UnitedGlobalCom in the name of the
Participant to whom the Option is granted (the "Option Holder") and in such form
as may be approved by the Committee. The Option Certificate shall incorporate
and conform to the conditions set forth in this Section 7.2 as well as such
other terms and conditions that are not inconsistent as the Committee may
consider appropriate in each case.

        (a)    Number of Shares.    Each Option Certificate shall state that it
covers a specified number of shares of Stock and state whether the Stock covered
is Class A Stock or Class B Stock, all as determined by the Committee.

        (b)    Price.    The price at which each share of Stock covered by an
Option may be purchased shall be determined in each case by the Committee and
set forth in the Option Certificate, but, in the case of an Incentive Option, in
no event shall the price be less than 100 percent of the Fair Market Value of
the Stock on the date the Incentive Option is granted.

        (c)    Duration of Options; Restrictions on Exercise.    Each Option
Certificate shall state the period of time, determined by the Committee, within
which the Option may be exercised by the Option Holder (the "Option Period").
The Option Period must end, in all cases, not more than ten years from the date
the Option is granted. The Option Certificate shall also set forth any
installment or other restrictions on exercise of the Option during such period,
if any, as may be determined by the Committee. Each Option shall become
exercisable (vest) over such period of time, if any, or upon such events, as
determined by the Committee, provided, however, that no Option shall be
exercisable for six months following the date of grant, unless the Committee
specifies otherwise, either at the time of grant or thereafter.

        (d)    Termination of Services, Death, Disability, Etc.    The Committee
may specify the period, if any, during which an Option may be exercised
following termination of the Option Holder's services. The effect of this
subsection 7.2(d) shall be limited to determining the consequences of a
termination and nothing in this subsection 7.2(d) shall restrict or otherwise
interfere with the Company's discretion with respect to the termination of any
individual's services. If the Committee does not otherwise specify, the
following shall apply:

          (i)  If the employment or consulting relationship, or services as a
Non-Employee Director, of an Option Holder by or with the Company terminates for
any reason other than death or Disability within six months after the date the
Option is granted or if the employment or consulting relationship of the Option
Holder by or with the Company is terminated within the Option Period for
"cause", as determined by the Company, the Option shall thereafter be void for
all purposes. As used in this subsection 7.2(d), "cause" shall mean the Option
Holder's willful misconduct, a willful failure to perform the Option Holder's
duties, insubordination, theft, dishonesty, conviction of a felony or any other
willful conduct that is materially detrimental to the Company or such other
cause as the Board in good faith reasonably determines provides cause for the
discharge of an Option Holder.

         (ii)  If the Option Holder becomes Disabled, the Option may be
exercised by the Option Holder within one year following the Option Holder's
termination of services on account of

10

--------------------------------------------------------------------------------




Disability (provided that such exercise must occur within the Option Period),
but not thereafter. In any such case, the Option will vest fully and may be
exercised as to all Shares then subject to the Option.

        (iii)  If the Option Holder dies during the Option Period while still
performing services for the Company or during the applicable exercisability
period referred to in (ii) above or (iv) or (v) below, the Option may be
exercised by those entitled to do so under the Option Holder's will or by the
laws of descent and distribution within one year following the Option Holder's
death, (provided that such exercise must occur within the Option Period), but
not thereafter. If the Option Holder dies during the Option Period while still
performing services for the Company, the Option will vest fully and may be
exercised as to all Shares then subject to the Option. If the Option Holder dies
following termination of employment or services for the Company, the Option may
be exercised only as to the Shares as to which the Option was exercisable
immediately prior to the date of death.

        (iv)  If the Option Holder who is an Eligible Employee "retires" (which
for this purpose shall mean termination of employment with the Company other
than for "cause", Disability or death on or after reaching age 62) within the
Option Period, the Option may be exercised by the Option Holder within one year
following the Option Holder's termination of services on account of "retirement"
(provided that such exercise must occur within the Option Period), but not
thereafter. In any such case, the Option may be exercised only as to the Shares
as to which the Option had become exercisable on or before the date of the
Option Holder's "retirement." An Incentive Option that is not exercised within
three months following the date the Option Holder "retires" shall automatically
become a Non-Qualified Option.

         (v)  If the services of the Option Holder terminates (which for this
purpose means that the Option Holder is no longer employed by the Company,
performing services for the Company or serving as an Non-Employee Director of
the Company) within the Option Period for any reason other than retirement,
cause, Disability, or death, as applicable, and such termination occurs more
than six months after the Option is granted, the Option may be exercised by the
Option Holder within one year following the date of such termination (provided
that such exercise must occur within the Option Period), but not thereafter, in
the case of a Non-Qualified Option, and within three months following the date
of such termination (provided that such exercise must occur within the Option
Period), but not thereafter, in the case of an Incentive Option. In any such
case, the Option may be exercised only as to the Shares as to which the Option
had become exercisable on or before the date of termination of services.

        (e)    Exercise, Payments, Etc.    

          (i)  The method for exercising each Option granted hereunder shall be
by delivery to UnitedGlobalCom of written notice specifying the number of Shares
with respect to which such Option is exercised. The purchase of such Shares
shall take place at the principal offices of UnitedGlobalCom within thirty days
following delivery of such notice, at which time the Option Price of the Shares
shall be paid in full by any of the methods set forth below or a combination
thereof. Except as set forth in the next sentence, the Option shall be exercised
when the Option Price for the number of shares as to which the Option is
exercised is paid to UnitedGlobalCom in full. Subject to applicable law and
regulation, if the Option Price is paid by means of a broker's loan transaction
described in subsection 7.2(e)(ii)(D), in whole or in part, the closing of the
purchase of the Stock under the Option shall take place (and the Option shall be
treated as exercised) on the date on which, and only if, the sale of Stock upon
which the broker's loan was based has been closed and settled, unless the Option
Holder makes an irrevocable written election, at the time of exercise of the
Option, to have the

11

--------------------------------------------------------------------------------

exercise treated as fully effective for all purposes upon receipt of the Option
Price by UnitedGlobalCom regardless of whether or not the sale of the Stock by
the broker is closed and settled. A properly executed certificate or
certificates representing the Shares shall be delivered to or at the direction
of the Option Holder upon payment therefor. If Options on less than all shares
evidenced by an Option Certificate are exercised, UnitedGlobalCom shall deliver
a new Option Certificate evidencing the Option on the remaining shares upon
delivery of the Option Certificate for the Option being exercised.

         (ii)  As determined by the Committee in its sole discretion, the
exercise price may be paid by any of the following methods or any combination of
the following methods at the election of the Option Holder, or by any other
method approved by the Committee upon the request of the Option Holder:

        (A)  in cash;

        (B)  by certified check, cashier's check or other check acceptable to
UnitedGlobalCom, payable to the order of UnitedGlobalCom;

        (C)  by delivery to UnitedGlobalCom of certificates representing the
number of Shares then owned by the Option Holder, the aggregate Fair Market
Value of which equals the aggregate purchase price of the Stock purchased
pursuant to the Option, properly endorsed for transfer to UnitedGlobalCom;
provided however, that no Option may be exercised by delivery to UnitedGlobalCom
of certificates representing Stock, unless such Stock has been held by the
Option Holder for more than six months or such other period as specified by the
Committee; for purposes of this Plan, the Fair Market Value of any Shares of
Stock delivered in payment of the purchase price upon exercise of the Option
shall be the Fair Market Value as of the exercise date; the exercise date shall
be the day of delivery of the certificates for the Stock used as payment of the
Option Price; or

        (D)  to the extent permitted by applicable law, by delivery to
UnitedGlobalCom of a properly executed notice of exercise together with
irrevocable instructions to a broker to deliver to UnitedGlobalCom promptly the
amount of the proceeds of the sale of all or a portion of the Stock or of a loan
from the broker to the Option Holder required to pay the Option Price.

        (f)    Date of Grant.    An Option shall be considered as having been
granted on the date specified in the grant resolution of the Committee.

        (g)    Withholding.    

        (i)    Non-Qualified Options.    Upon exercise of an Option, the Option
Holder shall make appropriate arrangements with the Company to provide for the
amount of additional withholding required by Sections 3102 and 3402 of the Code
and applicable state income tax laws, including payment of such taxes through
delivery of shares of Stock or by withholding Stock to be issued under the
Option, as provided in Article XVII.

        (ii)    Incentive Options.    If an Option Holder makes a disposition
(as defined in Section 424(c) of the Code) of any Stock acquired pursuant to the
exercise of an Incentive Option prior to the expiration of two years from the
date on which the Incentive Option was granted or prior to the expiration of one
year from the date on which the Option was exercised, the Option Holder shall
send written notice to the Company at the Company's principal place of business
of the date of such disposition, the number of shares disposed of, the amount of
proceeds received from such disposition and any other information relating to
such disposition as the Company may reasonably request. The Option Holder shall,
in the

12

--------------------------------------------------------------------------------




event of such a disposition, make appropriate arrangements with the Company to
provide for the amount of additional withholding, if any, required by Sections
3102 and 3402 of the Code and applicable state income tax laws.

        (h)    Consideration for Grant of Options.    The Committee may require
each Eligible Employee who is granted an Option to agree to remain in the
employment of the Company, at the pleasure of the Company, for a continuous
period of at least six months after the date an Option is granted, at the salary
rate or other compensation in effect on the date of such agreement or at such
changed rate as may be fixed, from time to time, by the Company. Nothing in this
paragraph shall offset or impair the Company's right to terminate the employment
of any employee. The Committee may require each Eligible Consultant who is
granted an Option to agree to comply with all of the terms and conditions or
specified terms and conditions of the agreement between such Eligible Consultant
and the Company. If an Option Holder violates any such agreement,
UnitedGlobalCom may, in its sole discretion, rescind the transfer of any Shares
to the Option Holder pursuant to the exercise of any portion of the Option. Upon
notice of any such rescission, the Option Holder will deliver promptly to the
Company certificates representing the Shares, duly endorsed for transfer to the
Company.

        7.3    Restrictions on Incentive Options.    

        (a)    Initial Exercise.    The aggregate Fair Market Value of the
Shares with respect to which Incentive Options are exercisable for the first
time by an Option Holder in any calendar year, under the Plan or otherwise,
shall not exceed $100,000. For this purpose, the Fair Market Value of the Shares
shall be determined as of the date of grant of the Option.

        (b)    Ten Percent Stockholders.    Incentive Options granted to an
Option Holder who is the holder of record of 10% or more of the outstanding
Stock of UnitedGlobalCom shall have an Option Price equal to not less than 110%
of the Fair Market Value of the Shares on the date of grant of the Option and
the Option Period for any such Option shall not exceed five years.

        7.4    Stockholder Privileges.    No Option Holder shall have any rights
as a stockholder with respect to any shares of Stock covered by an Option until
the Option Holder becomes the holder of record of such Stock, and no adjustments
shall be made for dividends or other distributions or other rights as to which
there is a record date preceding the date such Option Holder becomes the holder
of record of such Stock, except as provided in Article IV.


ARTICLE VIII—
RESTRICTED STOCK AWARDS


        8.1    Grant.    Subject to the limitations of the Plan, the Committee
may grant a Participant one or more Awards of Restricted Stock, shall determine
the time when each such Award shall be granted, shall determine whether shares
of Stock covered by Awards of Restricted Stock will be issued at the beginning
or the end of the Restriction Period and whether Dividend Equivalents will be
paid during the Restriction Period in the event shares of the applicable series
of Stock are to be issued at the end of the Restriction Period, and shall
designate (or set forth the basis for determining) the Vesting Date or Vesting
Dates for each Award of Restricted Stock, and may prescribe other restrictions,
terms, and conditions applicable to the vesting of such Restricted Stock in
addition to those provided in the Plan. The Committee shall determine the price,
if any, to be paid by the Participant for the Restricted Stock; provided,
however, that the issuance of Restricted Stock shall be made for at least the
minimum consideration necessary to permit such Restricted Stock to be deemed
fully paid and non-assessable. All determinations made by the Committee pursuant
to this Section 8.1 shall be specified in the Award Certificate.

13

--------------------------------------------------------------------------------


        8.2    Issuance of Restricted Stock at Beginning of the Restriction
Period.    If shares of the applicable series of Stock are issued at the
beginning of the Restriction Period, the stock certificate or certificates
representing such Restricted Stock shall be registered in the name of the
Participant to whom such Restricted Stock shall have been awarded. During the
Restriction Period, certificates representing the Restricted Stock and any
securities constituting Retained Distributions (as defined in Section 8.3 below)
shall bear a restrictive legend to the effect that ownership of the Restricted
Stock (and such Retained Distributions), and the enjoyment of all rights
appurtenant thereto, are subject to the restrictions, terms, and conditions
provided in the Plan and the applicable Award Certificate. Such certificates
shall remain in the custody of the Company or its designee, and the Participant
shall deposit with the custodian stock powers or other instruments of
assignment, each endorsed in blank, so as to permit retransfer to the Company of
all or any portion of the Restricted Stock and any securities constituting
Retained Distributions that shall be forfeited or otherwise not become vested in
accordance with the Plan and the applicable Award Certificate.

        8.3    Restrictions.    Restricted Stock issued at the beginning of the
Restriction Period shall constitute issued and outstanding shares of the
applicable series of Stock for all corporate purposes. The Participant will have
the right to vote such Restricted Stock, to receive and retain such dividends
and distributions, as the Committee may designate, paid or distributed on such
Restricted Stock, and to exercise all other rights, powers, and privileges of a
stockholder of shares of the applicable series of Stock with respect to such
Restricted Stock; except, that, unless otherwise determined by the Committee and
provided in the applicable Award Certificate, (a) the Participant will not be
entitled to delivery of the stock certificate or certificates representing such
Restricted Stock until the Restriction Period shall have expired and unless all
other vesting requirements with respect thereto shall have been fulfilled or
waived; (b) the Company or its designee will retain custody of the stock
certificate or certificates representing the Restricted Stock during the
Restriction Period as provided in Section 8.2; (c) other than such dividends and
distributions as the Committee may designate, the Company or its designee will
retain custody of all distributions ("Retained Distributions") made or declared
with respect to the Restricted Stock (and such Retained Distributions will be
subject to the same restrictions. terms and vesting, and other conditions as are
applicable to the Restricted Stock) until such time, if ever, as the Restricted
Stock with respect to which such Retained Distributions shall have been made,
paid, or declared shall have become vested, and such Retained Distributions
shall not bear interest or be segregated in a separate account; (d) the
Participant may not sell, assign, transfer, pledge, exchange, encumber, or
dispose of the Restricted Stock or any Retained Distributions or his interest in
any of them during the Restriction Period; and (e) a breach of any restrictions,
terms, or conditions provided in the Plan or established by the Committee with
respect to any Restricted Stock or Retained Distributions will cause a
forfeiture of such Restricted Stock and any Retained Distributions with respect
thereto.

        8.4    Issuance of Stock at End of the Restriction Period.    Restricted
Stock issued at the end of the Restriction Period shall not constitute issued
and outstanding shares of the applicable series of Stock, and the Participant
shall not have any of the rights of a stockholder with respect to the shares of
Stock covered by such an Award of Restricted Stock, in each case until such
Shares shall have been transferred to the Participant at the end of the
Restriction Period. If and to the extent that shares of Stock are to be issued
at the end of the Restriction Period, the Participant shall be entitled to
receive Dividend Equivalents with respect to the shares of Stock covered thereby
either (i) during the Restriction Period or (ii) in accordance with the rules
applicable to Retained Distributions, as the Committee may specify in the
Agreement.

        8.5    Completion of Restriction Period.    

        (a)   On the Vesting Date with respect to each Award of Restricted Stock
and the satisfaction of any other applicable restrictions, terms, and
conditions, (a) all or the applicable portion of such Restricted Stock shall
become vested, and (b) any Retained Distributions and any unpaid Dividend

14

--------------------------------------------------------------------------------

Equivalents with respect to such Restricted Stock shall become vested to the
extent that the Restricted Stock related thereto shall have become vested, all
in accordance with the terms of the applicable Award Certificate. Any Restricted
Stock, Retained Distributions, and any unpaid Dividend Equivalents that shall
not become vested shall be forfeited to the Company, and the Participant shall
not thereafter have any rights (including dividend and voting rights) with
respect to such Restricted Stock, Retained Distributions, and any unpaid
Dividend Equivalents that shall have been so forfeited. The Committee may, in
its discretion, provide that the delivery of any Restricted Stock, Retained
Distributions, and unpaid Dividend Equivalents that shall have become vested,
shall be deferred until such date or dates as the recipient may elect. Any
election of a recipient pursuant to the preceding sentence shall be filed in
writing with the Committee in accordance with such rules and regulations,
including any deadline for the making of such an election, as the Committee may
provide. A Participant's right to retain a Restricted Stock Award granted to him
under Section 8.1 shall be subject to such restrictions, if any, as may be
established by the Committee in its sole discretion or as may be otherwise
provided in the Plan.

        (b)   Except as otherwise determined by the Committee in its sole
discretion, in the event of the death or Disability of a Participant, all
required periods of service and other restrictions applicable to Restricted
Stock Awards then held by him shall lapse and all such Restricted Stock Awards
shall become fully nonforfeitable. Except as otherwise determined by the
Committee in its sole discretion or as otherwise provided in the Plan, if a
Participant's employment or consulting services terminate for any other reason,
any Restricted Stock Awards as to which the period for which services are
required or other restrictions have not been satisfied (or waived or accelerated
as provided herein) shall be forfeited, and all shares of Stock related thereto
shall be immediately returned to UnitedGlobalCom.


ARTICLE IX—
STOCK UNITS


        9.1    Grant.    The Committee may, in addition to granting Awards of
Options, Stock Appreciation Rights and Restricted Stock, subject to the
limitations of the Plan, grant Eligible Employees awards of Stock Units. An
Award of Stock Units may be in the form of Shares of Stock or Units, the value
of which is based, in whole or in part, on the Fair Market Value of the Shares
of Stock. Subject to the provisions of the Plan, including any rules established
pursuant to Section 9.2, awards of Stock Units shall be subject to such terms,
restrictions, conditions, vesting requirements, and payment rules as the
Committee may determine in its discretion, which need not be identical for each
Award.

        9.2    Rules.    The Committee may, in its discretion, establish any or
all of the following rules for application to an Award of Stock Units:

        (a)   Any shares of Stock which are part of an award of Stock Units may
not be assigned, sold, transferred, pledged, or otherwise encumbered prior to
the date on which the shares are issued or, if later, the date provided by the
Committee at the time of the Award.

        (b)   Such Awards may provide for the payment of cash consideration by
the person to whom such Award is granted or provide that the Award, and any
shares of Stock to be issued in connection therewith, if applicable, shall be
delivered without the payment of cash consideration; provided, however, that the
issuance of any shares of Stock in connection with an Award of Stock Units shall
be for at least the minimum consideration necessary to permit such shares to be
deemed fully paid and nonassessable.

        (c)   Awards of Stock Units may relate in whole or in part to
performance or other criteria established by the Committee at the time of grant.

15

--------------------------------------------------------------------------------




        (d)   Awards of Stock Units may provide for deferred payment schedules,
vesting over a specified period of service, the payment (on a current or
deferred basis) of dividend equivalent amounts with respect to the number of
shares of Stock covered by the Award, and elections by the Participant to defer
payment of the Award or the lifting of restrictions on the Award, if any.

        (e)   In such circumstances as the Committee may deem advisable, the
Committee may waive or otherwise remove, in whole or in part, any restrictions
or limitations to which a Stock Unit Award was made subject at the time of
grant.


ARTICLE X—
STOCK APPRECIATION RIGHTS


        10.1    Persons Eligible.    The Committee, in its sole discretion, may
grant Stock Appreciation Rights to Eligible Employees or Eligible Consultants.

        10.2    Terms of Grant.    The Committee shall determine, at the time of
the award of a Stock Appreciation Right, the time period during which the Stock
Appreciation Right may be exercised and any other terms that shall apply to the
Stock Appreciation Right. Without limitation, the applicable Award Certificate
may provide for a limit on the amount payable to a Participant upon exercise of
Stock Appreciation Rights at any time or in the aggregate, for a limit on the
time periods during which a Participant may exercise Stock Appreciation Rights,
and for such other limits on the rights of the Participant and such other terms
and conditions of the Stock Appreciation Rights, including, without limitation,
a condition that the Stock Appreciation Rights may be exercised only in
accordance with rules and regulations adopted from time to time, as the
Committee may determine. Unless otherwise so provided in the applicable Award
Certificate, any such limit relating to a tandem Stock Appreciation Right shall
not restrict the exercisability of the related Option. Such rules and
regulations may govern the right to exercise Stock Appreciation Rights granted
prior to the adoption or amendment of such rules and regulations as well as
Stock Appreciation Rights granted thereafter.

        10.3    Exercise.    A Stock Appreciation Right shall entitle a
Participant to receive a number of shares of Stock (without any payment to
UnitedGlobalCom, except for applicable withholding taxes), cash, or Stock and
cash, as determined by the Committee in accordance with Section 10.4 below. If a
Stock Appreciation Right is issued in tandem with an Option, except as may
otherwise be provided by the Committee, the Stock Appreciation Right shall be
exercisable during the period that its related Option is exercisable. A
Participant desiring to exercise a Stock Appreciation Right shall give written
notice of such exercise to UnitedGlobalCom, which notice shall state the
proportion of Stock and cash that the Participant desires to receive pursuant to
the Stock Appreciation Right exercised. Upon receipt of the notice from the
Participant, UnitedGlobalCom shall deliver to the person entitled thereto (i) a
certificate or certificates for Stock and/or (ii) a cash payment, in accordance
with Section 10.4 below. The date UnitedGlobalCom receives written notice of
such exercise hereunder is referred to in this Article X as the "exercise date".
The delivery of Stock or cash received pursuant to such exercise shall take
place at the principal offices of UnitedGlobalCom within 30 days following
delivery of such notice.

        10.4    Number of Shares or Amount of Cash.    Subject to the discretion
of the Committee to substitute cash for Stock, or Stock for cash, and subject to
any limitations imposed by the Committee as contemplated by Section 10.2, the
number of Shares that may be issued pursuant to the exercise of a Stock
Appreciation Right shall be determined by dividing: (a) the total number of
Shares of Stock as to which the Stock Appreciation Right is exercised,
multiplied by the amount by which the Fair Market Value of one share of Stock on
the exercise date exceeds the Fair Market Value of one Share of Stock on the
date of grant of the Stock Appreciation Right, by (b) the Fair Market Value of
one Share of Stock on the exercise date; provided, however, that fractional
shares shall not be issued and in lieu thereof, a cash adjustment shall be paid.
In lieu of issuing Stock upon the exercise of a Stock Appreciation Right, the
Committee in its sole discretion may elect to pay the cash equivalent of the

16

--------------------------------------------------------------------------------


Fair Market Value of the Stock on the exercise date for any or all of the Shares
of Stock that would otherwise be issuable upon exercise of the Stock
Appreciation Right.

        10.5    Effect of Exercise.    If a Stock Appreciation Right is issued
in tandem with an Option, the exercise of the Stock Appreciation Right or the
related Option will result in an equal reduction in the number of corresponding
Options or Stock Appreciation Rights that were granted in tandem with such Stock
Appreciation Rights and Options.

        10.6    Termination of Services.    Upon the termination of the services
of a Participant, any Stock Appreciation Rights then held by such Participant
shall be exercisable within the time periods, and upon the same conditions with
respect to the reasons for termination of services, as are specified in
subsection 7.2(d) with respect to Options.


ARTICLE XI—
STOCK BONUSES


        The Committee may award Stock Bonuses to such Participants, subject to
such conditions and restrictions, as it determines in its sole discretion. Stock
Bonuses may be either outright grants of Stock, or may be grants of Stock
subject to and conditioned upon certain employment or performance related goals.


ARTICLE XII—
OTHER COMMON STOCK GRANTS


        From time to time during the duration of this Plan, the Board may, in
its sole discretion, adopt one or more incentive compensation arrangements for
Participants pursuant to which the Participants may acquire shares of Stock,
whether by purchase, outright grant, or otherwise. Any such arrangements shall
be subject to the general provisions of this Plan and all shares of Stock issued
pursuant to such arrangements shall be issued under this Plan.


ARTICLE XIII—
RIGHTS OF PARTICIPANTS


        13.1    Service.    Nothing contained in the Plan or in any Option, or
other Award granted under the Plan shall confer upon any Participant any right
with respect to the continuation of his employment by, or consulting
relationship with, the Company, or interfere in any way with the right of the
Company, subject to the terms of any separate employment agreement or other
contract to the contrary, at any time to terminate such services or to increase
or decrease the compensation of the Participant from the rate in existence at
the time of the grant of an Award. Whether an authorized leave of absence, or
absence in military or government service, shall constitute a termination of
service shall be determined by the Committee at the time.

        13.2    Nontransferability.    Except as permitted by applicable law and
regulation, unless otherwise determined by the Committee and provided in the
applicable Award Certificate, no right or interest of any Participant in an
Option, a Stock Appreciation Right, a Restricted Stock Award (prior to the
completion of the restriction period applicable thereto), a Stock Unit, or other
Award granted pursuant to the Plan, shall be assignable or transferable other
than by will or the laws of descent and distribution or pursuant to a Domestic
Relations Order, and except as otherwise required pursuant to a Domestic
Relations Order, such right or interest of any Participant in an Option, a Stock
Appreciation Right, a Restricted Stock Award (prior to the completion of the
restriction period applicable thereto), a Stock Unit, or other Award granted
pursuant to the Plan may be exercised during the lifetime of the Participant
only by such Participant (or his or her court appointed legal representative).

17

--------------------------------------------------------------------------------


        13.3    No Plan Funding.    Obligations to Participants under the Plan
will not be funded, trusteed, insured or secured in any manner. The Participants
under the Plan shall have no security interest in any assets of the Company, and
shall be only general creditors of the Company.


ARTICLE XIV—
GENERAL RESTRICTIONS


        14.1    Investment Representations.    UnitedGlobalCom may require any
person to whom an Option, Stock Appreciation Right, Restricted Stock Award,
Stock Unit, or Stock Bonus is granted, as a condition of exercising such Option
or Stock Appreciation Right, or receiving such Restricted Stock Award, Stock
Unit, or Stock Bonus, to give written assurances in substance and form
satisfactory to UnitedGlobalCom and its counsel to the effect that such person
is acquiring the Stock for his own account for investment and not with any
present intention of selling or otherwise distributing the same, and to such
other effects as UnitedGlobalCom deems necessary or appropriate in order to
comply with Federal and applicable state securities laws. Legends evidencing
such restrictions may be placed on the Stock certificates.

        14.2    Compliance with Securities Laws.    Each Option, Stock
Appreciation Right, Restricted Stock Award, Stock Unit, and Stock Bonus grant
shall be subject to the requirement that, if at any time counsel to
UnitedGlobalCom shall determine that the listing, registration or qualification
of the shares subject to such Option, Stock Appreciation Right, Restricted Stock
Award, Stock Unit, or Stock Bonus grant upon any securities exchange or under
any state or federal law, or the consent or approval of any governmental or
regulatory body, is necessary as a condition of, or in connection with, the
issuance or purchase of shares thereunder, such Option, Stock Appreciation
Right, Restricted Stock Award, Stock Unit or Stock Bonus grant may not be
accepted or exercised in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained on
conditions acceptable to the Committee. Nothing herein shall be deemed to
require UnitedGlobalCom to apply for or to obtain such listing, registration or
qualification.

        14.3    Changes in Accounting Rules.    Except as provided otherwise at
the time an Award is granted, notwithstanding any other provision of the Plan to
the contrary, if, during the term of the Plan, any changes in the financial or
tax accounting rules applicable to Options, Stock Appreciation Rights,
Restricted Stock Awards, Stock Units or other Awards shall occur which, in the
sole judgment of the Committee, may have a material adverse effect on the
reported earnings, assets or liabilities of UnitedGlobalCom, the Committee shall
have the right and power to modify as necessary, any then outstanding and
unexercised Options, Stock Appreciation Rights, outstanding Restricted Stock
Awards, outstanding Stock Units and other outstanding Awards as to which the
applicable services or other restrictions have not been satisfied.

        14.4    Award Certificate.    Any Award Certificate may contain (but
shall not be required to contain) such provisions as the Committee deems
appropriate (A) to insure that the penalty provisions of Section 4999 of the
Code will not apply to any stock, cash or other property received by the
Participant with respect to such Award or (B) to provide cash payments to the
Participant to mitigate the impact of such penalty provisions upon the
Participant.


ARTICLE XV—
OTHER EMPLOYEE BENEFITS


        The amount of any compensation deemed to be received by a Participant as
a result of the exercise of an Option or Stock Appreciation Right, the sale of
shares received upon such exercise, the vesting of any Restricted Stock Award,
receipt of Stock Bonuses, distributions with respect to Stock Units, or the
grant of Stock shall not constitute "earnings" or "compensation" with respect to
which

18

--------------------------------------------------------------------------------


any other employee benefits of such employee are determined, including without
limitation benefits under any pension, profit sharing, 401(k), life insurance or
salary continuation plan.


ARTICLE XVI—
PLAN AMENDMENT, MODIFICATION AND TERMINATION


        16.1    Amendment and Termination.    The Board may at any time
terminate, and from time to time may amend or modify the Plan provided, however,
that no amendment or modification may become effective without approval of the
amendment or modification by the stockholders if stockholder approval is
required to enable the Plan to satisfy any applicable statutory or regulatory
requirements, or if UnitedGlobalCom, on the advice of counsel, determines that
stockholder approval is otherwise necessary or desirable.

        No amendment, modification or termination of the Plan shall in any
manner adversely affect any Options, Stock Appreciation Rights, Restricted Stock
Awards, Stock Units, Stock Bonuses or other Award theretofore granted under the
Plan, without the consent of the Participant holding such Options, Stock
Appreciation Rights, Restricted Stock Awards, Stock Units, Stock Bonuses or
other Awards. Nothing contained in the foregoing provisions of this Article XVI
shall be construed to prevent the Committee from providing in any Award
Certificate that the rights of the Participant with respect to the Award
evidenced thereby shall be subject to such rules and regulations as the
Committee may, subject to the express provisions of the Plan, adopt from time to
time or impair the enforceability of any such provision.


ARTICLE XVII—
WITHHOLDING


        17.1    Withholding Requirement.    UnitedGlobalCom's obligations to
deliver shares of Stock upon the exercise of any Option, or Stock Appreciation
Right, the vesting of any Restricted Stock Award, payment with respect to Stock
Units, or the grant of Stock shall be subject to the Participant's satisfaction
of all applicable federal, state and local income and other tax withholding
requirements.

        17.2    Withholding With Stock.    At the time the Committee grants an
Option, Stock Appreciation Right, Restricted Stock Award, Stock Unit, Stock
Bonus, other Award, or Stock or at any time thereafter, it may, in its sole
discretion, grant the Participant an election to pay all such amounts of tax
withholding, or any part thereof, by electing (a) to have UnitedGlobalCom
withhold from Shares otherwise issuable to the Participant, Shares of Stock
having an aggregate Fair Market Value equal to the minimum amount required to be
withheld or such lesser amount as may be elected by the Participant; provided
however, that the amount of Stock so withheld shall not result in an accounting
charge to the Company, or (b) to transfer to UnitedGlobalCom a number of shares
of Stock that were acquired by the Participant more than six months prior to the
transfer to UnitedGlobalCom and that have an aggregate Fair Market Value equal
to the amount required to be withheld or such lesser amount as may be elected by
the Participant. All elections shall be subject to the approval or disapproval
of the Committee. The value of shares of Stock to be withheld shall be based on
the Fair Market Value of the Stock on the date that the amount of tax to be
withheld is to be determined (the "Tax Date"). Any such elections by
Participants to have shares of Stock withheld for this purpose will be subject
to the following restrictions:

        (a)   All elections must be made prior to the Tax Date.

        (b)   All elections shall be irrevocable.

        (c)   If the Participant is an officer or director of UnitedGlobalCom
within the meaning of Section 16 of the 1934 Act ("Section 16"), the Participant
must satisfy the requirements of such

19

--------------------------------------------------------------------------------




Section 16 and any applicable rules thereunder with respect to the use of Stock
to satisfy such tax withholding obligation.


ARTICLE XVIII—
REQUIREMENTS OF LAW


        18.1    Requirements of Law    The issuance of Stock and the payment of
cash pursuant to the Plan shall be subject to all applicable laws, rules and
regulations.

        18.2    Federal Securities Law Requirements.    If a Participant is an
officer or director of UnitedGlobalCom within the meaning of Section 16, Awards
granted hereunder shall be subject to all conditions required under Rule 16b-3,
or any successor rule promulgated under the 1934 Act, to qualify the Award for
any exception from the provisions of Section 16(b) of the 1934 Act available
under that Rule.

        18.3    Governing Law.    The Plan and all agreements hereunder shall be
construed in accordance with and governed by the laws of the State of Delaware.


ARTICLE XIX—
MISCELLANEOUS


        19.1    Expiration.    The Plan shall terminate whenever the Board
adopts a resolution to that effect. If not sooner terminated by the Board, the
Plan shall terminate and expire on May 31, 2013. After termination, no
additional Awards shall be granted under the Plan, but UnitedGlobalCom shall
continue to recognize Awards previously granted.

        19.2    Amendments, Etc.    The Board may from time to time amend,
modify,suspend or terminate the Plan. Nevertheless, no such amendment,
modification, suspension or termination shall, without the consent of the
Participant, impair any Award previously granted under the Plan or deprive any
Participant of any Shares that he may have acquired through or as a result of
the Plan.

        19.3    Treatment of Proceeds.    Proceeds from the sale of Stock
pursuant to Options or other Awards granted under the Plan shall constitute
general funds of UnitedGlobalCom.

        19.4    Section Headings.    The section headings are included herein
only for convenience, and they shall have no effect on the interpretation of the
Plan.

        19.5    Severability.    If any article, section, subsection or specific
provision is found to be illegal or invalid for any reason, such illegality or
invalidity shall not affect the remaining provisions of the Plan, and the Plan
shall be construed and enforced as if such illegal and invalid provision had
never been set forth in the Plan.

        19.6    Gender and Number.    Except when otherwise indicated by the
context, the masculine gender shall include the feminine gender, and the
definition of any term herein in the singular shall also include the plural.

        19.7    Company's Rights.    The grant of Awards pursuant to the Plan
shall not affect in any way the right or power of the Company to make
reclassifications, reorganizations, or other changes of or to its capital or
business structure or to merge, consolidate, liquidate, sell, or otherwise
dispose of all or any part of its business or assets.


ARTICLE XX—
DURATION OF THE PLAN


        The Plan shall be effective as of September 1, 2003, and Awards may be
granted under the Plan on and after such date, provided, however, that the Plan
must be approved by the stockholders of the

20

--------------------------------------------------------------------------------


Company within twelve months after said date and any Awards granted prior to
approval by the stockholders may not be exercised until such approval is
obtained and if the stockholders of the Company do not approve this Plan within
twelve months after the adoption of the Plan by the Board, all Awards shall
become null and void and shall be cancelled. Unless sooner terminated by the
Board of Directors, the Plan shall terminate at the close of business on
August 31, 2013, and no Option, Stock Appreciation Right, Restricted Stock
Award, Stock Unit, Stock Bonus, other Award or Stock shall be granted, or offer
to purchase Stock made, after such termination. Options, Stock Appreciation
Rights, Restricted Stock Awards, other Awards, and Stock Units outstanding at
the time of the Plan termination may continue to be exercised, or become free of
restrictions, or paid, in accordance with their terms.

        Dated: September 30, 2003

    UNITEDGLOBALCOM, INC., a Delaware corporation                         By:  
/s/  ELLEN P. SPANGLER      

--------------------------------------------------------------------------------

21

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.9



UNITEDGLOBALCOM, INC. 2003 EQUITY INCENTIVE PLAN (effective September 1, 2003)
TABLE OF CONTENTS
UNITEDGLOBALCOM, INC. EQUITY INCENTIVE PLAN
ARTICLE I— INTRODUCTION
ARTICLE II— DEFINITIONS
ARTICLE III— PLAN ADMINISTRATION
ARTICLE IV— STOCK SUBJECT TO THE PLAN
ARTICLE V— CORPORATE REORGANIZATION; CHANGE IN CONTROL
ARTICLE VI— PARTICIPATION
ARTICLE VII— OPTIONS
ARTICLE VIII— RESTRICTED STOCK AWARDS
ARTICLE IX— STOCK UNITS
ARTICLE X— STOCK APPRECIATION RIGHTS
ARTICLE XI— STOCK BONUSES
ARTICLE XII— OTHER COMMON STOCK GRANTS
ARTICLE XIII— RIGHTS OF PARTICIPANTS
ARTICLE XIV— GENERAL RESTRICTIONS
ARTICLE XV— OTHER EMPLOYEE BENEFITS
ARTICLE XVI— PLAN AMENDMENT, MODIFICATION AND TERMINATION
ARTICLE XVII— WITHHOLDING
ARTICLE XVIII— REQUIREMENTS OF LAW
ARTICLE XIX— MISCELLANEOUS
ARTICLE XX— DURATION OF THE PLAN
